                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:13-CR-278-BO
                                No. 5:16-CV-295-BO

ARTAVIOUS QUONTA BODDIE,                      )
                   Petitioner,                )
                                              )
v.                                            )                      ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                     Respondent.              )



       This cause comes before   t~e   Court on petitioner's motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. [DE 42]. The stay previously entered in this matter has

been lifted, and the parti~s have filed supplemental briefing or the time for doing so has expired.

For the reasons that follow, petitioner's§ 2255 motion is DENIED.

                                         BACKGROUND

       Petitioner, Boddie, was sentenced on April 10, 2014, to a total term of 235 months'

imprisonment following his plea of guilty to counts one and three of a seven-count indictment.

Count one charged Boddie with conspiracy to obstruct, delay, and affect commerce by robbery,

18 U.S.C. § 1951(b), and count three charged Boddie with using, carrying, and possessing a

firearm which was brandished during and in relation to a crime of violence, 18 U.S.C. §

924(c)(l)(A). [DE 28].

       Boddie filed a·28 U.S.C. § 2255 motion challenging his conviction on count three, arguing

that it was based on the unconstitutionally vague residual clause of 18 U.S.C. § 924(c). Upon a

motion by the govenullent, the.case was stayed on July 11, 2016, tO await decisions by the Fourth

Circuit in United States v. Walker, 934 F.3d 375 (4th Cir. 2019), and United States v~ Simms, 914

F.3d 229 (4th Cir. 2019). Although Simms was decided on January 24, 2019, the mandate in Simms

was stayed to await the Supreme Court's decision in UnitedStatesv. Davis, 139 s:·ct. 2319 (2019).
Following the Supreme Court's decision in Davis and the Fourth Circuit's mandate in Simms, this

Court sua sponte lifted the stay in this matter and ordered additional briefing. In this posture, the

§ 2255 motion is ripe for adjudication.

                                               DISCUSSION

       A motion under 28 U.S.C. § 2255 will be granted where the petitioner has shown that his

sentence was imposed in violation of the Constitution or laws of the United States,.that the court

·was without jurisdiction to impose the sentence, that the sentence was in excess .of the maximum

sentence authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

In his § 2255 motion, Boddie argues that his 18 U.S.C. § 924(c) conviction is invalid as it is based

on predicate conviction that is no longer a crime of violence. Boddie relies onthe Supreme Court's

holding in Johnson v. United.States, 135 S. Ct. 2551 (2015), as the basis for his claim. In Johnson,

the Supreme Court held that the residual clause of the Armed Career Criminal.Act's definition of

a crime of violence is unconstitutionally vague. Id at 2563; 18 U.S. C. § 924{e)(2).'

       A defendant shall be subject to a consecutive sentence if he "during anci in relation to any

crime of violence or drug trafficking crime ... for which the person may be prosecuted in a court

of the United States, uses or carries a firearm or who, in furtherance of any such crime, possesses

a firearm .... " 18 U.S.C. § 924(c)(l)(A). The predicate offense for Boddie's conviction under 18

U.S.C. § 924(c) in count three is his interference with commerce by robbery (Hobbs Act robbery)

charge in count two. [DE 1]. Section 924(c) defines a crime of violence as a felony offense that

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another [the force clause], or
       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       [the residual clause].

18 U.S.C. § 924(c)(3)(A)-(B). The residual clause of§ 924(c)(3) is now invalid. Davis, 139 S.

Ct. at 2336; United States v. Simms, 914 F.3d at 252. However, Hobbs Act robbery remains a

                                                 2
crime of violence under the force clause of§ 924(c)(3)(A). United States v. Mathis, 932 F.3d 242,

266 (4th Cir. 2019). That the Hobbs Act robbery charge supporting Boddie's § 924(c) conviction

was dismissed is of no moment. See United States v. Carter, 300 F.3d 415, 425 (4th Cir. 2002);

United States v. Link, 214 F. Supp. 3d 506, 518 (E.D. Va. 2016). Accordingly, Boddie's § 924(c)

conviction stands because Hobbs Act robbery remains a qualifying predicate crime of violence

under§ 924(c)(3).

                                    Certificate of Appealability

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2).            A petitioner satisfies this standard by

demonstrating that reasonable jurists would find that an assessment of the constitutional claims is

debatable and that any dispositive procedural ruling dismissing such claims is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Rose   v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).    As reasonable jurists would not find this

Court's dismissal of petitioner's § 2255 motion debatable, a certificate of appealability is

.DENIED.

                                          CONCLUSION

       Accordingly, for the foregoing reasons, petitioner's motion to vacate, set aside, or correct

sentence [DE 42] is DENIED. A certificate of appealability is also DENIED.


SO ORDERED, this      ~J day of September, 2019.


                                              T RRENCE W. BOYLE
                                              CHIEF UNITED STATES DI TRICT JUDGE




                                                 3
